Citation Nr: 1401689	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, depression, anxiety, and dysthymia.  




REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Subsequently, the jurisdiction of this appeal was transferred to the RO in St. Paul, Minnesota, and then to the RO in St. Petersburg, Florida.  

In July 2011, the Veteran testified at a video-conference hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In December 2011, the Board reopened the previously denied claim of entitlement to service connection for variously diagnosed acquired psychiatric disorders and remanded the reopened claim for further development.  

In October 2012, the Board again remanded this matter to schedule the Veteran for another hearing before the Board.  The Veteran had indicated he wanted to testify at another hearing when he learned that the Veterans Law Judge who conducted the July 2011 hearing was no longer employed by the Board.  In July 2013 correspondence the RO in St. Petersburg informed the Veteran that his new hearing had been scheduled for August 2013; however, the Veteran failed to appear at that hearing.  He has not asked for the hearing to be rescheduled and his request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

The Veteran is seeking service connection for an acquired psychiatric disorder, to include an adjustment disorder, depression, anxiety, and dysthymia.  In written statements and Board testimony, the Veteran contends that his psychiatric disorder resulted from the stillborn death of his infant daughter during his active military service and harassment he and his wife suffered from his immediate superior, a Sergeant Smith, who tried to romance his wife at the Veteran's home while the Veteran was given extra duties on base at Fort Carson, Colorado.  

The Veteran's claims file contains his service personnel records, which show the Veteran was considered absent without leave for 56 days from December 1989 to January 1990 and his subsequent discharge for the good of the service in lieu of a court martial.  A copy of a newspaper obituary shows notice of the death and burial of his infant daughter in October 1989.  A letter from the Veteran's former wife recounts harassment from the sergeant and recounted that the Veteran had to wax floors and paint barracks until 3 a.m.  Some half-dozen letters from friends, a pastor, and the Veteran's mother noted that the Veteran became depressed after the death of his infant daughter during service.  

Pursuant to the Board's December 2011 remand instructions, the Veteran was afforded a VA mental health examination, in which the examiner diagnosed an adjustment disorder with dysthymia secondary to HIV; PTSD due to sexual assault in childhood and as an adult; and both cocaine and alcohol abuse in recent remission.  The examiner, a VA clinical psychologist, apparently opined that these disorders were not related to service.  However, he indicated that one or more of these disorders preexisted military service, but did not opine whether preexisting psychiatric disorders were aggravated during the Veteran's period of service, to include his grieving over the death of his infant daughter.  

The Board has determined that further development of the Veteran's claim is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  A remand for compliance with the directives of the Board's December 2011 remand is warranted.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Additionally, service connection for certain diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

In this case, it is not clear from the March 2012 VA examination report whether the diagnosed adjustment disorder with dysthymia and/or PTSD preexisted service and, if so, whether any preexisting psychiatric disorder was aggravated during service.  It is also not clear whether the VA examiner understood that any trauma experienced in service is a potential source for a service-connected psychiatric disorder, even if the trauma during service was of a personal nature, such as the death of a child.  

Therefore, on remand the RO/AMC should ensure that the March 2012 VA examiner renders an opinion consistent with the instructions in this remand or, in the alternative, that the Veteran is scheduled for another VA examination and medical opinion.  

The Board notes that in this case the only service treatment records found in the claims file are the enlistment examination and a one-page document indicating that the Veteran did not want a separation examination at the time of his discharge.  Since he was on active duty for more than a year (minus the time when the Veteran was absent without leave), it is probable that not all of his service treatment records have been associated with the claims file.  Therefore, on remand an attempt should be made to determine if all his service treatment records are part of the file.  

The Board also notes that the Veteran never responded to the December 2011 remand request, incorporated in the December 2011 duty-to-assist letter to the Veteran, to complete and return a release of information form so that VA could obtain private medical records of treatment before 2006.  During his Board hearing, the Veteran indicated that he had been seen by non-VA medical personnel for his psychiatric disorders.  Since this matter is already being remanded for other issues, VA should again ask the Veteran to provide the necessary information to obtain relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service treatment records, besides his enlistment examination, through official channels or from any other appropriate source.  These records should be associated with the claims file.  If there are no additional service treatment records, documentation used in making those determinations should be set forth in the claims file.  

2.  The RO/AMC shall also contact the Veteran and ask him to specify all private and VA medical care providers who treated him for his psychiatric disorders and whose records are not found within the claims file.  Of particular interest are any recent treatment and evaluation records from a Florida VA clinic or VAMC.  

The RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  Following completion of the above, the claims file shall be forwarded to the March 2012 VA examiner for clarification of the medical opinion in the examination report.  Based on the examination and review of the record, the examiner should answer the following: 

(a) Does the evidence clearly and unmistakably show that any currently diagnosed adjustment disorder with dysthymia and/or PTSD due to sexual assault existed prior to service?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the adjustment disorder and/or PTSD was not permanently worsened during service beyond the natural progression of the disorder.  

(c)  If the answer is no:  

i)  Does the evidence show that any dysthymia and/or PTSD began within one year of the Veteran's separation from active service in March 1990?  

ii)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any dysthymia and/or PTSD is otherwise causally related to any event, injury, or disease during service?  

A complete rationale is requested for any opinion provided.  

4.  If the March 2012 VA examiner is not available to clarify the March 2012 VA medical opinion, then schedule the Veteran for an appropriate VA examination by a qualified examiner.  The examiner must review the claims file and must note that review in the report.  The examiner should consider all of the medical and lay evidence of record and should answer the following:  

(a) Does the evidence clearly and unmistakably show that any psychiatric disorder(s) which you have diagnosed existed prior to service?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.  

(c)  If the answer is no:  

i)  Does the evidence show that any diagnosed psychiatric disorder(s) began within one year of the Veteran's separation from active service in March 1990?  

ii)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder(s) is(are) otherwise causally related to any event, injury, or disease during service?  

A complete rationale is requested for any opinion provided.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


